—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent to extend the petitioner’s parole eligibility date from May 22, 2002, to January 19, 2004, and to compel the respondent to reinstate his original parole eligibility date, the petitioner appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated May 24, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Supreme Court correctly denied his petition requesting sentence credit for the time that he spent out of prison on bail pursuant to an order of the United States District Court on his petition for a writ of habeas corpus. The order of that court releasing him on bail did not constitute an unlawful interruption of his sentence pursuant to CPL 430.10. Therefore, he was not entitled to sentence credit for the time that he was released on bail until he was reincarcerated after his bail was revoked (see Matter of Licitra v Coughlin, 61 NY2d 450 [1984]). Santucci, J.P., Gold-stein, H. Miller and Schmidt, JJ., concur.